DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant note this application is a continuation of application 17/142,778, which includes a total of 42 pages in the specification and a total of 13 drawings. However, the instant application includes a total of 23 pages in the specification and a total of 8 drawings only. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  

1. (Currently Amended) A mixed-signal radio frequency (RF) transceiver for satellite applications, the RF transceiver being contained on one or more die, all located on a same semiconductor package, the RF transceiver comprising:
a plurality of analog to digital conversion (ADC) units, each configured for conversion of an RF signal to a sampled digital signal;
a plurality of digital to analog conversion (DAC) units, each configured for conversion of processed digital data to an RF signal;
a plurality of digital inputs;
a plurality of digital outputs; and
one or more reconfigurable digital signal processing (DSP) cores, each core configured to process data from one or more of the plurality of ADC units and each DSP core configured to output the processed data to one or more of the plurality of DAC units,[[;]]
wherein the RF transceiver is configured to selectively cause portions of the RF transceiver to become non-operational, the selectively non-operational portions selected from the group consisting of the plurality of ADC units, the plurality of DAC units, the plurality of digital inputs, the plurality of digital outputs, and the one or more DSP cores.

3. (Currently Amended) The RF transceiver of claim 1, wherein one or more of the plurality of DAC units are caused to become non-operational to thereby provide the RF transceiver comprising the plurality of ADC units, the plurality of digital inputs, the plurality of digital outputs, and the one or more DSP cores.

4. (Currently Amended) The RF transceiver of claim 1, wherein one or more of the plurality of ADC units are caused to become non-operational to thereby provide the RF transceiver comprising the plurality of DAC units, the plurality of digital inputs, the plurality of digital outputs, and the one or more DSP cores.

5. (Currently Amended) The RF transceiver of claim 1, configured to power off one or more of the plurality of ADC units while one or more of the other ADC units are powered on.

6. (Currently Amended) The RF transceiver of claim 1, configured to power off one or more of the plurality of DAC units while one or more of the other DAC units are powered on.

7. (Currently Amended) The RF transceiver of claim 1, wherein the plurality of ADC units, the plurality of DAC units, and the one or more DSP cores use a semiconductor process with a feature size in the range of 14 nanometer (nm) to 45 nm.

10. (Currently Amended) The RF transceiver of claim 9, wherein the one or more DSP cores are provided with a plurality of configurations based on the bandwidth and tune frequency of an input signal.

11. (Currently Amended) The RF transceiver of claim 1, further comprising:
a plurality of Serializer/Deserializer (SerDes) lanes connecting the plurality of ADC units, the plurality of DAC units, and the one or more DSP cores.

14. (Currently Amended) The RF transceiver of claim 1, wherein the RF transceiver is configured to cause the plurality of ADC units to become non-operational to thereby provide the RF transceiver comprising the plurality of DAC units, the plurality of digital inputs, the plurality of digital outputs, and the one or more DSP cores.

15. (Currently Amended) The RF transceiver of claim 1, wherein the RF transceiver is configured to cause the plurality of DAC units to become non-operational to thereby provide the RF transceiver comprising the plurality of ADC units, the plurality of digital inputs, the plurality of digital outputs, and the one or more DSP cores.

16. (Currently Amended) The RF transceiver of claim 1, wherein:
the plurality of ADC units comprise four ADC units;
the plurality of DAC units comprise four DAC units; and
wherein in a first mode two ADC units and two DAC units are selectively caused to become non-operational; and
wherein in a second mode three ADC units and three DAC units are selectively caused to become non-operational.

17. (Currently Amended) A method for operating a mixed-signal radio frequency (RF) transceiver for satellite applications, the RF transceiver being contained on one or more die, all located on a same semiconductor package, wherein:
the RF transceiver comprises: 
one or more analog to digital conversion (ADC) units; 
one or more digital to analog conversion (DAC) units; 
a plurality of digital inputs; a plurality of digital outputs; and 
one or more reconfigurable digital signal processing (DSP) cores; 
the method comprising: 
selectively causing portions of the RF transceiver to become non-operational, the selectively non-operational portions selected from the group consisting of the one or more ADC units, the one or more DAC units, the digital inputs, the digital outputs, and the one or more DSP cores; 
in response to causing an ADC unit to be operational, converting, by the operating ADC unit, an RF signal to a sampled digital signal;
in response to causing an DAC unit to be operational, converting, by the operating DAC unit, processed digital data to an RF signal; and
in response to causing a DSP core to be operational:
processing, by the operating DSP core, data from the operating ADC unit; and
outputting, by the operating DSP core, the processed data to the operating DAC.

19. (Currently Amended) The method for operating the mixed-signal radio RF transceiver of claim 17, wherein:
the RF transceiver comprises:
four ADC units; and
four DAC units; and 
the method further comprising: 
in a first mode, selectively causing two ADC units and two DAC units to become non-operational; and
in a second mode, selectively causing three ADC units and three DAC units to become non-operational.

20. (Currently Amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by a mixed-signal radio frequency (RF) transceiver for satellite applications with one or more processors and a memory, cause the RF transceiver to perform a method comprising:
selectively causing portions of the RF transceiver to become non-operational wherein: 
the RF transceiver comprises: 
one or more analog to digital conversion (ADC) units; 
one or more digital to analog conversion (DAC) units;
a plurality of digital inputs;
a plurality of digital outputs; and
one or more reconfigurable digital signal processing (DSP) cores;
the selectively non-operational portions are selected from the group consisting of the one or more ADC units, the one or more DAC units, the digital inputs, the digital outputs, and the one or more DSP cores;
in response to causing an ADC unit to be operational, converting, by the operating ADC unit, an RF signal to a sampled digital signal;
in response to causing an DAC unit to be operational, converting, by the operating DAC unit, processed digital data to an RF signal; and
in response to causing a DSP core to be operational: processing, by the operating DSP core, data from the operating ADC unit; and
outputting, by the operating DSP core, the processed data to the operating DAC.

Claims 2, 8, 9, 12, and 13 depend either directly or indirectly from claim 1, therefore they are also objected.
Claim 18 depends from claim 17, therefore it is also objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The preamble of claim 20 recites “[A] non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by a mixed-signal radio frequency (RF) transceiver for satellite applications with one or more processors and memory,” which raises the issue of new matter because the instant application is a continuation application, and the claimed subject matter of a readable storage medium or memory storing one or more programs was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “configured to power off … are powered on” recited in line 1 of both claims 5 and 6 is vague and indefinite because it is unclear which unit is configured to power off … are powered on”.

Allowable Subject Matter
Claims 1-4 and 7-19 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claims 5 and 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited in the PTO 892 all relate to RF transceiver circuits comprising at least a processor or control circuit coupled with analog to digital converters and digital to analog converters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051. The examiner can normally be reached Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632